DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/09/2022.  As directed by the amendment: claims 1-3, 5, 6, 8 and 11-13 have been amended, claims 4, 9 and 10 have been cancelled and new claims 14-19 have been added. Thus, claims 1-3, 5-8 and 11-19 are presently pending in this application, and currently examined in the Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martin et al. (US PG Pub. 2017/0020542), hereinafter Martin.
Regarding claim 13, Martin discloses a stent, for example 1300 illustrated in Figure 14D, comprising a woven wire body having first and second regions alternating in an axial direction of the woven wire body, the woven wire body having a cylindrical tubular shape, wherein each first region (1706) comprising one or more horizontal folding linking portions (HFP) in which two wires (1708 & 1710) are folded in an axial direction to be convex in the axial direction, and one or more vertical folding linking portions (VFP) in which two wires (1708 & 1710) are folded in a circumferential direction to be convex in the circumferential direction, wherein the one or more horizontal folding linking portions (HFP) and the one or more vertical folding linking portions (VFP) are arranged in the circumferential direction, illustrated in Figure 17 and modified figure 17, below; and each second region comprising a plurality of crossing portions in which two wires cross each other without linking ([0197] & [0204], Lines 1-3).

    PNG
    media_image1.png
    335
    368
    media_image1.png
    Greyscale

Regarding claim 18, Martin discloses the stent according to Claim 13, wherein the woven wire body is made of a super-elastic alloy, and the woven wire body has self-expandability for expanding a lumen of a living body ([0198]).

Allowable Subject Matter
Claims 1-3, 5-8, 11, 12, 14, 16 and 17 are allowed.
Claims 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art, by itself, or in combination with other art, could be found that discloses or fairly teaches a stent comprising a woven wire body having a cylindrical tubular shape, and first regions; wherein each first region comprises one or more horizontal folding linking portions in which two wires are folded in an axial direction to link with each other, and one or more vertical folding linking portions in which first and second wires are folded in a circumferential direction to link with each other, wherein the one or more horizontal folding linking portions and the one or more vertical folding linking portions are arranged in the circumferential direction; and the vertical folding linking portions further include a twisting wire spirally wound around the first and second wires, wherein one end of the twisting wire is twisted around a portion of one of the first or second wires and another end of the twisting wire is twisted around a portion of another the first or second wires, and/or in each first region, a number of the horizontal folding linking portions is larger than a number of the vertical folding linking portion.  

Response to Arguments
Applicant’s arguments with respect to independent claim 13 have been considered but are moot because the arguments do not apply to the current rejection presently used in the Office Action. Specifically, in response to Applicant’s amendment to the claim, Examiner now cites a different embodiment of the prior art of Martin; and thus, independent claim 13 is still considered unpatentable over the prior art of Martin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774